Cole, Judge (Abstract):
These appeals for reappraisement of various items of merchandise concern the so-called British purchase tax, described in the law of the United Kingdom entitled, “Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48.” The said tax was held not to be an item to be included»in foreign value as defined in section 402 (c) of the Tariff Act of 1930 as amended by the Customs Adminis*222trative Act of 1938 (19 U. S. C. 1940 ed. § 1402 (c)). United States v. Wm. S. Pitcairn. Corp., 33 C. C. P. A. 183, C. A. D. 334.
Undisputed facts establish that the proper basis for appraisement of the instant ^merchandise is export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (d)), and that such statutory values for the items in question are the appraised values less additions made on entry because of advances in similar cases.